LEI Code
 Legal   254900GQLAP0WWU1WA43,
       Entity Identifier Search      Legal Name Tether
                            Case 1:19-cv-09236         Inte...
                                                   Document                                                                                                          http://www.lei-lookup.com/#!recordPopup;lei=254900GQLAP...
                                                                                                                                                                1-7 Filed  10/06/19 Page 1 of 1
                                              Created by     ETLOGIC
(http://www.etlogic.com)
   SEARCH             BATCH-MATCH         ALERTS                  REPORTS                       API       PRICING              ABOUT                                                                                                                                                                       YOUR ACCOUNT

                                                                                                                                                                                                                                                                                                                     Joe Delich
   Search: tether                                                                                                                                                                                                                                           " Alert Changes for this Entity    ! Copy to clipboard
              Use Saved Search                           Filter                     Save as Search
                                                                                                                                                                                                                   1-10 of 10           Columns
                                                                     M
                                                                     Maaiinn DDeettaaiil lss                    Legal Entity Identifier:       254900GQLAP0WWU1WA43   Legal Name:              Tether International Limited                           Legal Entity Identifier:         254900GQLAP0WWU1WA43
    LLEEII CCooddee                 LLeeggaall NNaam
                                                   mee                                                                                                                                                             CCiittyy                CCttrryy
    549300TOO5ZLN4KBFU22            Tether's End Limited             Status and Registration                                                                                                                          Saint Peter          GG         Legal Name:              Tether International Limited
    789000SZ9VRB4DS5C159            TETHER DANIŞMANLIK LİMİTED ŞİRKETİ                                                                                                                                                Port
                                                                                                                                                                                                                      İSTANBUL             TR
                                                                                                                Legal Address:         Third Floor                    Headquarters             Third Floor
    254900OW87ICXIE4NO74            Tether Operations Limited        Other Names                                                                                                                                      Road Town            VG
                                                                                                                                       Jayla Place                                             Jayla Place
                                                                                                                                                                      Address:
    254900GQLAP0WWU1WA43 Tether International Limited                                                                                  Wickhams Cay I                                          Wickhams Cay I         Road Town            VG
                                                                     Other Addresses                                                   Road Town                                               Road Town                                              Legal Address:           Third Floor
    254900HCMW7SQVV0N749            Tether Limited                                                                                     VG1110                                                  VG1110                 New Taipei           TW                                  Jayla Place
    2549009GCAXB65G4OZ82            Tether Holdings Limited                                                                                                                                                           City
                                                                                                                                                                                                                      Road Town            VG                                  Wickhams Cay I
                                                                     Associated LEIs                                                                                                                                                                                           Road Town
    213800ZAVASYL421RH47            THE J A BRAITHWAITE 'A' SETTLEMENT                                                                                                                                                CANTERBURY GB                                            VG1110
                                                                                                                Legal Country/Region Code:          VG                HQ Country/Region Code:           VG
    213800BU25TT9MVCOG59            THE J A BRAITHWAITE SETTLEMENT
                                                           Related LEIs                                                                                                                                               CANTERBURY GB
    2138009JU92CFNC2CN92                                                       Country:
                                    THE ROBERT WILLIAM HOSKINS DISCRETIONARY SETTLEMENT (2005) VG                                                                     Country:                 VG                     LONDON               GB
    213800BZSD634O94FU26            E H C TETHER WILL TRUST Error
                                                            93 Reporting                                        Region:                                               Region:                                         CHELMSFORD GB
                                                                                                                                                                                                                                                      Legal Country/Region:            VG
                                                                                                                                                                                 Click to view a summary or double click to view a detailed record
         LinkedIn
                                                                     Changes                                                           9999 - Corporation
                                                                                                                Legal Form:                                           Business Registry Code:             RA000063              Download to CSV
                                                                                                                                                                                                                                                      Business Registry Code:          RA000063
                                                                                                                                                                      Registry's Identifier:              1939634

                                                                                                                Normalised Legal                                      Jurisdiction Country/Region:        VG                                          Registry's Identifier:            1939634
                                                                                                                Form:

                                                                                                                                                                                                                                                      Jurisdiction Ctry/Region:        VG
                                                                                                                Successor Entity:
                                                                                                                                                                                                                                                      Legal Form:              9999 - Corporation

                                                                     Close                ! Copy to clipboard           " Alert Changes for this Entity

                                                                                                                                                                                                                                                      Entity Status:                   ACTIVE

                                                                                                                                                                                                                                                      Registration Status:             LAPSED

                                                                                                                                                                                                                                                      Last Updated:                    25 Jul 2019 11:07:25 UTC-4

                                                                                                                                                                                                                                                      Successor Entity:




1 of  1
  Central LEI Search        CONTACT US
                                                                                                                                                                                                                                                                                              10/5/19,   1:41 AM
                                                                                                                                                                                                                                                                                                    © 2018 ETLogic Ltd
